—Order, Supreme Court, New York County (Salvador Collazo, J.), entered August 13, 1997, which denied the motion of Principal Mutual Life Insurance Company for leave to intervene as a party plaintiff, unanimously affirmed, with costs.
The motion of Principal Mutual Life Insurance Company, plaintiffs health insurance carrier, to intervene so as to protect its right to reimbursement for insurance payments made to plaintiff, was premature because, by the terms of its policy insuring plaintiff, appellant insurer has no right to reimbursement until plaintiff actually recovers compensation for medical services already paid for by appellant, and, as of the time of appellant’s request for intervention, no such recovery had been made by plaintiff (see, Humbach v Goldstein, 229 AD2d 64, 68, lv dismissed 91 NY2d 921). Appellant’s intervention in this action at this time would also be inappropriate since it would *207likely have the consequence of placing its interests in impermissible conflict with those of its insured (see, Berry v St. Peter’s Hosp., 250 AD2d 63, 68-69; Humbach v Goldstein, 229 AD2d, supra, at 67). Concur — Nardelli, J. P., Rubin, Tom and Andrias, JJ.